DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments submitted 07/13/2020: 
Claims 1-21 are pending in the current application. Claims 1-20 have been amended. Claim 21 is new. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 - 21 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
The claims are drawn to an electrochemical battery; however, the disclosure does not enable a functional battery given the materials and configuration as disclosed, and specifically that of the separator being permeable and allowing electrical charge to flow freely. The disclosure describes the separator as allowing electrical charge to flow freely between electrode plates (P17):

    PNG
    media_image1.png
    140
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    157
    746
    media_image2.png
    Greyscale

The disclosure also describes the electrons flowing freely through the electrolyte (P32. 39): 

    PNG
    media_image3.png
    521
    763
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    769
    media_image4.png
    Greyscale



It appears due to the electrically conductive separator that the battery as claimed/described would not be capable of operating as a battery. This is because for a battery to be operational, the battery requires a first electrode to be at a negative potential (referred to as a negative electrode or anode), a second electrode to be at a positive potential (referred to as a positive electrode or cathode), and an electrically insulative separator and electrically insulative electrolyte that allows the first and second electrodes to remain at their given potential such that electrons are able to flow through an outer circuit while ions travel internally through the separator via the electrolyte.  Thus, given the electrically conductive nature of the separator, the battery would not be operational.
This does not provide sufficient detail to a person having ordinary skill in the art how to make and/or use the invention claimed/described, especially in view of the configuration going counter to the foundation that a battery separator and electrolyte must be electrically insulating for a battery to be operational.  
	The above statements are evidenced by Reitz, J.W. “Separator Technology for Lead/Acid Batteries.” Journal of Power Sources, vol. 19, no. 2-3, 1987, pp. 181–188., doi:10.1016/0378-7753(87)80028-9 and by the textbook, “Principles and Applications of Lithium Secondary Batteries,” by Jung-Ki Park, Chapter 2 – The Basic of Battery Chemistry, Section 2.1.1 and 2.2.2 
	Appropriate correction and/or explanation is required.  

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
Claims 1-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to an electrochemical battery; however, it is not clear that the specification enables a functional battery given the materials and configuration as disclosed, and specifically that of the separator being permeable allowing electrical charge to flow freely between the first reticulated electrode and the second reticulated electrode. The disclosure teaches an electrically conducting separator and electrolyte gel in at least (P17. 32. 39): 

    PNG
    media_image1.png
    140
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    157
    746
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    521
    763
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    769
    media_image4.png
    Greyscale


It appears due to the electrically conductive entities and charge-conducting matrix that the battery as claimed/described is not enabled to function as a battery.  This is because for a battery to be operational, the battery requires a first electrode to be at a negative potential (referred to as a negative electrode or anode), a second electrode to be at a positive potential (referred to as a positive electrode or cathode), and an electrically insulative separator and electrically insulative electrolyte that allows the first and second electrodes to remain at their given potential such that electrons are able to flow through an outer circuit while ions travel internally through the separator via the electrolyte.  Thus, given the electrically conductive nature of the separator and electrolyte as claimed, the battery is not enabled to be operational. 
The above statements are evidenced by Reitz, J.W. “Separator Technology for Lead/Acid Batteries.” Journal of Power Sources, vol. 19, no. 2-3, 1987, pp. 181–188., doi:10.1016/0378-7753(87)80028-9 and by the textbook, “Principles and Applications of Lithium Secondary Batteries,” by Jung-Ki Park, Chapter 2 – The Basic of Battery Chemistry, Section 2.1.1 and 2.2.2 (pages 9-11) and Section 3.3.3.1 and 3.3.3.1 titled “Separator Functions” and “Basic Characteristics of Separators”  (pages 173-176), published 6-13-2013 (copy provided).  
	Appropriate correction and/or explanation is required.  	

Prior Art Examination
 The Courts have held where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims (MPEP § 2173.06).   The instant claim set is drawn to an electrochemical battery that is seemingly non-operational as detailed above; thus, prior art examination is precluded.  Arguendo, even if sections (iii) and (iv) of the claim was removed; the specification does not enable an operational battery as required of the claims.
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729